                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION
                                                  )
     STATE FARM FIRE AND CASUALTY                 )
     COMPANY as subrogee of Marcus A.             )
     Brawner,                                     )
                                                  )
             Plaintiff,                           )     No. 3:20-cv-00300
                                                  )     Judge Aleta A. Trauger
                                                  )
     v.                                           )
                                                  )
     AVANT STYLES LLC, also doing                 )
     business as VIRTU USA,                       )
                                                  )
                                                  )
             Defendant.                           )

                                ORDER DENYING PLAINTIFF’S
                 MOTION FOR DEFAULT JUDGMENT WITHOUT PREJUDICE

           Pending before the Clerk is Plaintiff’s Motion for Default Judgment (Doc. No. 29), filed

pursuant to Fed. R. Civ. P. 55(b)(1). For the foregoing reasons, the Motion is DENIED without

prejudice to refile with evidence sufficient to support its claim is for a sum certain.

I.         PROCEDURAL HISTORY

           This action was brought by Plaintiff on April 9, 2020, seeking redress for alleged

violations of the Tennessee Products Liability Act (“FDCPA”), breach of implied warranty, and

negligence. (Doc. No. 1). Plaintiff alleges that it provided fire and casualty insurance coverage to

its insured for damages sustained to the insured’s home in the amount of $199,573.53 (Doc. No. 1

at ¶ 16). Plaintiff contends it is entitled to recover this sum as subrogee of its insured. (Doc. No.

1).

           Defendant was served with the Complaint and Summons on September 3, 2020. (Doc. No.

20). Defendant failed to file a response to Plaintiffs’ Complaint or otherwise appear in this action.

On October 26, 2020, the Clerk of Court entered default against Defendant pursuant to Federal

Rule of Civil Procedure 55(a). (Doc. No. 24).


          Case 3:20-cv-00300 Document 35 Filed 03/16/21 Page 1 of 8 PageID #: 224
       On January 6, 2021, Plaintiff filed the pending Motion for Default Judgment (Doc. No.

29). Plaintiff’s Motion and the accompanying Declaration of Alan Campbell aver that Plaintiff is

entitled to recover compensatory damages in the amount of $199,573.53. (Doc. No. 29 at ¶ 12 and

Doc. No. 29-1 at ¶5). Neither the Complaint, nor the Declaration of Mr. Campbell, however,

included documentation supporting the claim for compensatory damages. As a result, the Clerk

entered an order on January 29, 2021, holding the Motion for Default Judgment in abeyance for

fourteen (14) days to allow Plaintiff time to file the documentation necessary to support its claim

for damages. (Doc. No. 33).

       On February 4, 2021, Plaintiff filed a Notice and revised Declaration of Alan Campbell,

which included three multi-page exhibits, in support of Plaintiff’s Motion for Default Judgment.

(Doc. No. 34). Mr. Campbell’s revised Declaration avers that Plaintiff either paid to, or on behalf

of, its insured the total amount of $194,364.64. (Doc. No. 34-1 at ¶ 6). This amount is $5,208.88

less than the amount sought in Plaintiff’s Complaint (Doc. No. 1) or set forth in Mr. Campbell’s

original Declaration (Doc. No. 29-1).

       Mr. Campbell refers to Exhibit 1 to his Declaration, a document entitled “Itemization of

Payments,” to summarize Plaintiff’s damages and to identify supporting documents labeled

Exhibits 1-A through 1-C:

      Date:            Documents:                              State Farm      Exhibit No.:
                                                               Paid:
      06/21/2018 –     Estimate, Repairs and Payments for      $119,662.53         1-A
      03/06/2019       water damages to 809 Melville
                       Drive, Nashville, TN
      08/30/2018-      Estimate and Payments for damage         $44,820.86         1-B
      09/18/2019       to Contents – Personal Property
      07/16/2018-      Payments for Living Expenses             $26,200.25         1-C
      11/27/2018
                       Deductible (located on dwelling           $3,681.00         1-A
                       worksheet)
                       Totals:                                 $194,364.64




     Case 3:20-cv-00300 Document 35 Filed 03/16/21 Page 2 of 8 PageID #: 225
See (Doc. No. 34-2 at PageID # 102).

       A.      Review of Exhibit 1-A

        In support of its claim to recover $119,662.53 for damage to the insured’s home, Plaintiff

 submits a detailed cost estimate of the quantity, unit price, tax, general contractors overhead &

 profit, replacement cost value, depreciation, and actual cash value of the repairs. (Doc. No. 34-2

 at PageID # 104-192). The first page of the estimate entitled “Claim Rep Draft” provides a

 summary and overview of the detailed estimate. (Doc. No. 34-2 at PageID # 104). The Claim

 Rep Draft states that the “Net Actual Cash Value Payment” for “Coverage A – Dwelling – 37

 Water Damage and Freezing” is $98,879.42. Id. The Claim Rep Draft also identifies “Maximum

 Additional Amounts Available If Incurred” in the amount of $20,421.18. The combined total of

 these two sums being $119,300.60. Id.

        In addition, Plaintiff submits as a part of Exhibit 1-A an invoice from Donan

 Engineering, Inc. in the amount of $355.00. The combined total of the estimate ($119,300.60)

 and the amount of the Donan Engineering invoice ($355.00) totals the $119,662.53 requested in

 Plaintiff’s Itemization of Payments.

        The documents contained in Exhibit 1-A, however, do not include any evidence that

 Plaintiff actually paid, either to the insured or to others on behalf of the insured, the $119,300.60

 set forth in the estimate. Additionally, Plaintiff provided no evidence that it either paid its insured

 or Donan Engineering the $355.00 set forth in the invoice.

       B.      Review of Exhibit 1-B

       Exhibit 1-B includes a Payment Worksheet summarizing “Coverage B” for personal

property damage as follows:

               Estimate Total                                          $50,178.34

               Less Replacement Cost Benefits Available                - $5,357.48


     Case 3:20-cv-00300 Document 35 Filed 03/16/21 Page 3 of 8 PageID #: 226
                 Subtotal                                             $44,820.48

                 Less Previous Payment(s)                             -$44,820.86

                 Amount Due Customer                                       $0.00

(Doc. No. 34-2 at PageID # 195). The document also includes the following description of

payments made by type, date paid, and check number.

Payment Type          Date Paid    Amount        Check #    User ID                Notes
Advance Payment      10/10/2018    $2,049.62   111345098J   HMN9       Payment to CRDN (Textile
                                                                       cleaning)
Advance Payment      10/23/2018   $30,409.27   111414246J   IDOL       Packing & storage from
                                                                       paramount & 1-800 packouts.
ACV                  5/20/2019     $9,023.68   111679213J   IDOL
Deferred             9/18/2019     $3,338.29   111830053J   IDOL
Total                             $44,820.86



Id. The payments total $44,820.86, which equals the amount claimed by Plaintiff in row two of

the Itemization of Payments. (Doc. No. 34-2 at PageID # 102).

           Plaintiff also includes in Exhibit 1-B a document entitled “Line Item Detail,” which

confirms payment of $3,338.29 for replacement cost benefits identified in the table above as

“Deferred.” Id. at PageID #199.

       C.        Review of Exhibit 1-C

       Finally, Plaintiff seeks recovery of $26,200.25 for living expenses. See (Doc. No. 34-2 at

PageID # 102).       However, it is unclear how Plaintiff arrived at this sum based upon the

information provided in Exhibit 1-C.

       Included in Exhibit 1-C is an itemized “Projected Costs Summary Sheet” dated October

10, 2018. (Doc. No. 34-2 Page ID# 203-04). The total Projected Cost total is $25,996.49. This

estimate total is comprised of the following elements:

                    Projected Cost
                    Incurred                Description
                            $      4,758.14 Motel/Hotel Jun. 21 - 29
                            $      4,834.90 Temporary Housing Jun & Jul



     Case 3:20-cv-00300 Document 35 Filed 03/16/21 Page 4 of 8 PageID #: 227
                            $        333.78   Electricity Temporary Housing Jul to Sept
                            $        473.37   Electric ALE for Oct - Dec
                            $        228.05   Electric Usage from Mitigation
                            $      3,834.00   Rent for Aug. and Sept.
                            $     11,534.25   Rent for Oct.-Dec.
                            $     25,996.49   TOTAL


Id.

       Plaintiff also included various invoices for hotels, temporary housing, and electricity.

                1.       Hotel Expenses

       Plaintiff submitted an invoice from Temporary Housing Directory, Inc. dated July 18,

2018, in the amount of $4,667.68, for management fees and the cost of temporary housing at

Home2 Suites Nashville Vanderbilt for the period June 22-29, 2018. Id. at Page ID # 215-16.

Plaintiff also submitted invoices from Home2 Suites for the same timeframe, which total

$4,465.41. Id. at PageID # 217-20. It is unclear from the information provided by Plaintiff which

of these invoices Plaintiff may have paid and now seeks to recover. Finally, Plaintiff submitted an

invoice from the Residence Inn in the amount of $292.70, but did not include evidence of

payment.

                2.       Temporary Housing

       Plaintiff submitted three invoices and one credit card statement to support recovery of

temporary housing expenses. (Doc. No. 34-2 at PageID # 205, 206, 208, and 210). The invoices,

identified below, total $16,114.77.

       Temporary housing                                                    Doc. No. 34-2
                                 Tapestry Brentwood Town Center - July
            $         4,534.90                                              PageID # 205
                                 Rent and other fees
            $         3,846.27   Bell Apartment Living - December Rent      PageID # 206
            $         3,844.75   Bell Apartment Living - October Rent       PageID # 208
            $         3,888.85   Credit Card statement - Sept Rent          PageID # 210
            $        16,114.77   TOTAL




      Case 3:20-cv-00300 Document 35 Filed 03/16/21 Page 5 of 8 PageID #: 228
       Once again, Plaintiff provided no evidence that it paid its insured, or any other party on the

insured’s behalf for these amounts. Additionally, these amounts do not align with the amounts set

forth in the Projected Cost Summary.

               3.     Utilities - Electricity

       Plaintiff submitted the following Nashville Electric Service (NES) invoices totaling

$1,490.37. (Doc. No. 34-2 at Page ID # 207, 209, 211-214, and 221).

              NES Invoice Statement Date        Address                  Doc. No. 34-2
              $    461.35       7/22/2018       809 Melville Dr.         Page ID # 221
              $    149.93       8/22/2018       809 Melville Dr.         Page ID # 214
              $    154.80       8/23/2018       300 Centerview Dr. 412   Page ID # 213
              $    224.25       9/22/2018       809 Melville Dr.         Page ID # 212
              $    178.95       9/23/2018       300 Centerview Dr. 412   Page ID # 211
              $    184.49      10/22/2018       809 Melville Dr.         Page ID # 207
              $    136.60      10/23/2018       300 Centerview Dr. 412   Page ID # 209
              $ 1,490.37 TOTAL


       It is not evident from the documents submitted, however, how much Plaintiff paid the

insured or others on his behalf for the electric service reflected in these invoices or in the

Projected Cost Summary.

II.    ANALYSIS

       Federal Rule of Civil Procedure 55(a) provides that the Clerk of Court must enter a party’s

default “[w]hen a party against whom a judgment for affirmative relief is sought has failed to plead

or otherwise defend, and that failure is show by affidavit or otherwise.” Fed. R. Civ. P. 55(a). Upon

entry of default, well-pleaded allegations relating to liability are taken as true. In Re: Family

Resorts of America, Inc., No. 91-4127, 1992 WL 174539, at *4 (6th Cir. July 24, 1992). However,

default is not considered an admission of damages. Long v. Morgan, 451 F. Supp. 3d 830, 832

(M.D. Tenn. 2020). The court must “conduct an inquiry in order to ascertain the amount of

damages with reasonable certainty.” Id. at 832–33. Default judgment may be entered by the Clerk



      Case 3:20-cv-00300 Document 35 Filed 03/16/21 Page 6 of 8 PageID #: 229
only “[i]f the plaintiff’s claim is for a sum certain or a sum that can be made certain by

computation.” Fed. R. Civ. P. 55(b)(1). A “claim is not a sum certain unless there is no doubt as to

the amount to which a plaintiff is entitled as a result of the defendant's default. De'Mario Driver v.

Fabish, No. 3:13-CV-01087, 2017 WL 413719, at *1 (M.D. Tenn. Jan. 31, 2017), report and

recommendation adopted sub nom. Driver v. Fabish, No. 13CV-01087, 2017 WL 998071 (M.D.

Tenn. Mar. 15, 2017). Furthermore, a [p]laintiff cannot satisfy the certainty requirement simply by

requesting a specific amount.” 10A Wright and Miller, Fed. Prac. & Proc. Civ. § 2683 (4th ed.).

And an insurer’s estimate of damages is not a “sum certain.” Ins. Co. of N. Am. v. S/S Hellenic

Challenger, 88 F.R.D. 545, 548 (S.D.N.Y. 1980), see also Jardine, Gill & Duffus, Inc. v. M/V

Cassiopeia, 523 F. Supp. 1076, 1084 (D. Md. 1981).

        Based upon a thorough review the most recent information provided by Plaintiff, the

 Clerk remains unable to determine the sum-certain amount to which it may be entitled. First, the

 amounts sought by Plaintiff in its Complaint, the original Declaration of Mr. Campbell, and the

 revised declaration of Mr. Campbell differ by $5,208.88, for which no explanation was provided.

 Second, in support of the bulk of Plaintiff’s claim ($119,662.53), Plaintiff provides only an

 insurer’s estimate with no evidence that Plaintiff paid to or on behalf of the insured the amounts

 set forth in the estimate. As stated above, an insurer’s estimate is not a sum certain.

        With regard to the claim for living expenses set forth in Exhibit 1-C, Plaintiff fails to

 offer any explanation as to how it calculated the $26,200.25 requested. Upon thorough review of

 the documents offered in support, the Clerk was unable to recreate the computations necessary to

 explain how Plaintiff calculated this amount.

        Although Plaintiff did not provide sufficient evidence to establish a sum certain claim for

 damages in the documents provided in Exhibits 1-A and 1-C, Plaintiff did provide evidence of

 payment for the $44,820.86 claimed in Exhibit 1-B. The Payment Worksheet provides dates and



     Case 3:20-cv-00300 Document 35 Filed 03/16/21 Page 7 of 8 PageID #: 230
amounts of payment, along with check numbers.

       With the exception of the above referenced claim for $44,820.86, Plaintiff has provided

insufficient evidence for the Clerk to establish, either on its face or through calculation, a sum

certain claim for damages pursuant to Fed. R. Civ. P. 55(b)(1). As a result, Plaintiff’s Motion for

Default Judgment (Doc. No. 29) is DENIED in its entirety, but without prejudice to refile with

sufficient proof to establish a sum certain claim for damages.




                                                           s/ Lynda M. Hill
                                                              Lynda M. Hill
                                                              Clerk of Court




    Case 3:20-cv-00300 Document 35 Filed 03/16/21 Page 8 of 8 PageID #: 231
